DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 09/23/2022 have been entered and considered.
Claims 1-3 and 5-8 have been amended.
Claims 1-18 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peters (WO 2021/214346 A1).
As per claim 1, Peters discloses A method for generating a classifier (figure 7: final model training; figure 9: convolutional neural networks 90) to classify facial images (figure 5: image import 50; figures 8 and 10) for cognitive disorder (abstract: dementia progression) in humans, comprising: receiving a labeled dataset including set of facial images (paragraph [0068]: “An emotion recognition model may be trained using common facial expressions related to emotions, e.g. a smile being associated with happiness, frowns with discontent, tears with sadness, etc. A trend analysis of emotions may take the form of but is not limited to analysing the number of emotions identified, the types of emotions identified and/or the strength of the emotions that have been identified. Emotional deficit is related to dementia, and by analysing the prevalence of emotions across more than one image over time, one may be able to elicit a trend in the progression of dementia”; paragraph [0115]: “ Identifying the eyes and shape of a head 51 may be based on previously trained machine learning models, from a dataset of persons not related to the AD and dementia dataset”), wherein each of the facial image is labeled depending on whether it represents a cognitive disorder condition (paragraph [0065]: “changes in facial features and areas of a person between different images and/or across time, may provide insight into the dementia risk of that person and/or how quickly a dementia risk factor may be progressing”; paragraph [0140]: “an analysis of features of the user’s face may be used to indicate prevalence of genetic makeup of that user, and by extension whether certain of these genetic indications may demonstrate an increased risk of dementia. Facial characteristics are associated with genetic makeup and can be used for genotyping.”); extracting, from each facial image in the set of facial images, at least one learning facial feature indicative of a cognitive disorder (paragraph [0065]: facial features are extracted and inputted into CNN model to determine dementia progression); feeding the extracted facial features to produce a machine learning trained model (figure 4: final model training 42 from feature generation 41; figure 7: final model training 74 with feature generation 64; figure 8: important facial features); and generating a classifier based on the machine learning trained model, wherein the classifier is generated and ready when the trained model includes enough facial features processed by a machine learning model (final model, random tree, CNN 90 in figure 9 is the claimed “machine learning model”, which is used to classify facial features and output dementia progression), wherein the classifier is configured to output a plurality of scores indicating a stage of a cognitive decline (paragraph [0140]: facial characteristics from a plurality of facial features are the claimed “a plurality of score”, which are used to determine a dementia progression).
As per claim 2, Peters teaches wherein the classifier is generated per type of the cognitive disorder (paragraph [0125]: “patient assessment tools may include questions pertaining to different symptoms of different types and stages of dementia to differentiate between dementia and non-dementia subjects and the progression of dementia”).
As per claim 3, Peters teaches wherein the cognitive disorder further includes illness including at least one of dementia, Parkinson and anxiety (paragraphs [0043] & [0105]: at least Parkinson’s disease is included).
As per claim 4, Peters teaches wherein the machine learning model is a deep neural network (figure 9: Peters teaches convolution neural networks with 100s of CNNs).
As per claim 5, see explanation in claim 1, and the examiner notes Peters’ system is a computer-like system, which inherently includes a non-transitory computer readable medium.
As per claim 6, see explanation in claim 1, Peters’s system is a computer-like system, which inherently includes a processing circuitry and a memory.
As per claim 7, see explanation in claim 2.
As per claim 8, see explanation in claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667